1

2

3

4
                                   UNITED STATES DISTRICT COURT
5
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    GERALD B. RHINEHART, an individual by                   1:18-cv-01391-LJO-SAB
     and through his Power of Attorney SUZANNE
8    VILLANUEVA, and on behalf of similarly                  ORDER FOR SUPPLEMENTAL
     situated persons,                                       FILING RE PLAINTIFF'S MOTION TO
9                                                            REMAND
                               Plaintiffs,
10                                                           (Doc. 9)
                        v.
11
     GENWORTH LIFE AND ANNUITY
12   INSURANCE COMPANY, a Virginia
     corporation,
13
                               Defendant.
14

15

16          Plaintiff filed a putative class action suit against Defendant on September 5, 2018, in the Merced

17 County Superior Court alleging Defendant has actively engaged in selling insurance policies to senior

18 citizens in California that California violate disclosure laws. Defendant removed the case to this Court

19 in October 2018; Plaintiff filed a motion to remand for lack of federal jurisdiction, which Defendant

20 opposes. The parties' dispute centers on whether Defendant has established the $5 million minimum

21 amount in controversy to support removal jurisdiction under the Class Action Fairness Act, 28 U.S.C. §

22 1332(d).

23          The parties are familiar with the substance of the jurisdictional amount-in-controversy dispute, so

24 the Court will dispense with a detailed recitation of the factual background and the parties' arguments.

25 Plaintiff's criticism of Defendant's calculation of the surrender charges incurred on "policies" issued by

                                                         1
1    Defendant since 2004 is valid. The declaration offered by Defendant (Doc. 17-2, Deborah Seamster

2    Decl.) does not specify what types of "policies" are included in the calculation – the only policy type

3    relevant here is life insurance. The complaint alleges Defendant sells a broad line of life insurance

4    products (Doc. 9-2, ¶ 17), which potentially includes annuities and other policy types that may involve

5    surrender charge penalties. Therefore, it is unclear that surrender charges incurred on the undefined

6    universe of policies issued by Defendant since 2004 includes only life insurance policy surrender charges.

7    Without proper clarification of the specific surrender charges Defendant calculated, those calculations

8    are uncertain as well as any estimate of damages predicated on those surrender charges, including treble

9    and punitive damages and attorney's fees.

10              Based on the declaration Defendant submitted in support of its amount in controversy argument,

11 and based on the scope of Plaintiff's and the putative class' claims, it is quite possible that the amount in

12 controversy will exceed $5 million in this case. Defendant carries the burden of persuasion to establish
                                                                  1
13 removal jurisdiction under CAFA by a preponderance of evidence; there is no anti-removal presumption
                 2
14 in CAFA cases. The Court, therefore, finds it appropriate to seek clarification from Defendant whether

15 the surrender charges calculated relate only to relevant life insurance contracts, and to delineate the

16 incurred surrender charges in yearly totals, rather than in lump-sum totals, since 2004.

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23

24   1
         Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 685 (9th Cir. 2006).
     2
25       Dart v. Cherokee Basin Operating Co., LLC v. Owens, __ U.S. __, 135 S.Ct. 547, 554 (2014).

                                                                  2
1            For the reasons set forth above, IT IS HEREBY ORDERED that:

2            1. Defendant shall file a supplemental declaration not to exceed 5 pages on or before December

3                 21, 2018; and

4            2. Plaintiff may file any opposition to the supplemental declaration, not to exceed 5 pages, on or

5                 before January 7, 2019.3

6

7    IT IS SO ORDERED.

8        Dated:      December 11, 2018                               /s/ Lawrence J. O’Neill _____
                                                          UNITED STATES CHIEF DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     3
      The Court does not generally permit extended time to file a short supplemental declaration on a discrete issue as has been
25   ordered here, but due to the various holidays in December and January, the Court recognizes the potential difficulties the
     parties and counsel may encounter with a shorter time period.
                                                                 3
